DETAILED ACTION
This application is a continuation of Application No. 14/526,573 (U.S. Patent No. 10,275,142), filed on 10/29/2014.

The IDS filed on 04/25/2019 has been considered.

Claims 1-20 are pending in the application. 


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-19 of U.S. Patent No. 10,275,142 (hereinafter “Patent”).  Although the claims at issue are not identical, they are not patentably distinct from each other because the scope of the limitations of claims in the Instant Application is found in the scope of the limitations of the claims in the Patent.  For example, please see an analysis of independent claim 1 below:

Instant Application
16/394,008
U.S. Patent 10,305,838
1.  A method implemented in a computer infrastructure having computer executable code tangibly embodied on a computer readable storage medium having programming instructions operable to:

     adjust text content  of an electronic document by wrapping the text content around a first piece of content of the electronic document when manipulation of the first piece of content has created an overlap with the text content; and

     further adjust the text content when a margin of the text content is generated, the generation of the margin causing readability of the text content to be obstructed, the further adjusting being based on types of the contents and including refraining from generating the margin of the text content such that the readability of the text content is not obstructed.
 
1.  A method implemented in a computer infrastructure having computer executable code tangibly embodied on a computer readable storage medium having programming instructions operable to:

     collect data regarding contents of an electronic document that is opened on a device, wherein the data includes types of the contents and positional data of the contents including “x” and “y” coordinates defining the positional data;

     separate the contents into individual layers based on the types of the contents;

     determine a position of each of the contents within the electronic document based on the positional data of the contents;

     detect a manipulation of a first piece of content of the contents on the device;

     detect an updated position of the first piece of content after the manipulation 

     determine whether the manipulation of the first piece of content has created an overlap with at least a portion of a second piece of content of the contents based on comparing the updated position of the first piece of content with the determined position of the second piece of content, wherein the second piece of content is text content;

     wrap the text content around the first piece of content when manipulation of the first piece of content has created an overlap with the at least a portion of the second piece of content;
     determine whether readability or viewability of at least a portion of the text content is obstructed as a result of wrapping the text content around the first content, wherein the readability or viewability is obstructed when an aspect portion of the text content is generated, wherein the aspect portion includes a margin of the text content; and

     further adjust the second piece of content when the readability or viewability of the portion of the text content is obstructed, such that the readability or viewability of the text content is not obstructed by, wherein the adjusting is based on separating the contents into the individual layers and includes refraining from generating the aspect portion of the text content.





Please see a mapping of the rest of the claims below:
Claim 2 of the Instant Application corresponds to claim 1 of the Patent.
Claim 3 of the Instant Application corresponds to claim 1 of the Patent.
Claim 4 of the Instant Application corresponds to claim 2 of the Patent.
Claim 5 of the Instant Application corresponds to claim 3 of the Patent.
Claim 6 of the Instant Application corresponds to claim 4 of the Patent.
Claim 7 of the Instant Application corresponds to claim 5 of the Patent.
Claim 8 of the Instant Application corresponds to claim 7 of the Patent.
Claim 9 of the Instant Application corresponds to claim 8 of the Patent.
Claim 10 of the Instant Application corresponds to claim 10 of the Patent.
Claim 11 of the Instant Application corresponds to claim 11 of the Patent.
Claim 12 of the Instant Application corresponds to claim 12 of the Patent.
Claim 13 of the Instant Application corresponds to claim 13 of the Patent.
Claim 14 of the Instant Application corresponds to claim 10 of the Patent.
Claim 15 of the Instant Application corresponds to claim 15 of the Patent.
Claim 16 of the Instant Application corresponds to claim 16 of the Patent.
Claim 17 of the Instant Application corresponds to claim 17 of the Patent.
Claim 18 of the Instant Application corresponds to claim 18 of the Patent.
Claim 19 of the Instant Application corresponds to claim 19 of the Patent.
.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 10-17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Jaeger U.S. Publication 2010/0251189.

	Referring to claim 10, Jaeger teaches a computer program product for managing a display of content within an opened electronic document on a touch screen enabled device, the computer program product comprising a computer readable storage medium having program instructions embodied therewith, wherein the computer readable storage medium is not a transitory signal per se, and the program instructions are readable by a computing device to cause the computing device to perform a method comprising:

	determining a position of each of the contents within the electronic document based on the positional data of the contents (determining the positions of the content) (paragraphs [0066]-[0067]);
	receiving a notification via an application programming interface that a gesture has occurred on the touch screen enabled device that is indicative of a manipulation of a first piece of content of the contents (the device determines that a gesture manipulation, such as a user moving a picture to a new position has occurred) (paragraphs [0012]-[0013] and [0018]);
adjusting a second piece of content of the contents by wrapping the second piece of content around the first piece of content when the manipulation of the first piece of content has created an overlap with a portion of the second piece of content (for example, when an image is placed to overlap text as shown in Figure 4, the text is wrapped around the image, as shown in Figure 6) (paragraphs [0018]); and
further adjusting the second piece of content when a readability or viewability of the portion of the second piece of content is obstructed (when a margin causes readability of the text to be obstructed, as shown in Figure 12 for example, the text is rewrapped as shown in Figure 15) (paragraphs [0023]-0024], [0028]-[0029] and further shown in Figures 18-21), the further adjusting being based on refraining from generating a margin of the second piece of content such that the readability or viewability of the portion of the second piece of content is not obstructed by the first piece of content (text is rewrapped to eliminate the margin causing 

Referring to claim 11, Jaeger teaches the computer program product of claim 10, wherein the data is collected from metadata of the contents and electronic document (determine data about the content based on metadata such as content type and position) (paragraphs [0066]-[0067], [0070], [0072]).

Referring to claim 12, Jaeger teaches the computer program product of claim 10, wherein the contents comprise one or more of text content, image content, audio content, video content, and animation content (as shown in Figure 4 for example, the content can be text, image, etc.) (paragraph [0018]).

Referring to claim 13, Jaeger teaches the computer program product of claim 10, wherein the method further comprises determining the readability or viewability of the second piece of content is impaired as a result of the adjusting the second piece of content (for example,  determining that wrapping the text around the image caused the readability of the words “text object” to be obstructed) (paragraphs 0022]-0027] and further shown in Figures 12-15).



Referring to claim 15, Jaeger teaches the computer program product of claim 10, wherein the determining the readability or viewability of the second piece of content is impaired comprises comparing one or more aspects of the second piece of content to a predetermined threshold and the one or more aspects failing the predetermined threshold (determine whether the text would fit within the space between the edge of the screen and the border distance line; if the text does not fit within the predetermined space, then the text is readjusted) (paragraphs: [0022]-[0027] and further shown in Figures 12-15). 

Referring to claim 16, Jaeger teaches the computer program product of claim 15, wherein the first content is image content and the manipulation is a resizing of the image content (the content is an image, i.e. the butterfly picture shown in Figure 4, and the image can be rescaled) (paragraph [0021]). 

Referring to claim 17, Jaeger teaches the computer program product of claim 16, wherein the second content is text content (as shown in Figure 4 for example, the content can be text, image, etc.) (paragraph [0018]). 



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-9 are rejected under 35 U.S.C. 103 as being unpatentable over Jaeger U.S. Publication 2010/0251189, and further in view of Kletter U.S. Publication 2012/0093354.

	Referring to claim 1, Jaeger teaches a method implemented in a computer infrastructure having computer executable code tangibly embodied on a computer readable storage medium having programming instructions operable to:
	adjust text content  of an electronic document by wrapping the text content around a first piece of content of the electronic document when manipulation of the first piece of content has created an overlap with the text content (for example, when an image is placed to overlap text content as shown in Figure 4, the text is wrapped around the image, as shown in Figure 6) (Jaeger: paragraphs [0018]); and
	further adjust the text content when a margin of the text content is generated, the generation of the margin causing readability of the text content to be obstructed  (when a margin causes readability of the text to be obstructed, as shown in Figure 12 for example, the text is rewrapped as shown in Figure 15) (Jaeger: paragraphs [0023]-0024], [0028]-[0029] and further shown in Figures 18-21), the further adjusting including refraining from generating the margin of the text content such that the readability of the text content is not obstructed (text is rewrapped to eliminate the margin causing the obstruction, as shown in Figures 12-15 for example) (Jaeger: paragraphs [0023]-0024], [0028]-[0029] and further shown in Figures 18-21). 

Kletter teaches an electronic document that comprises both a first piece of content and a text content (a document comprises image 204 and text 202, as shown in Figure 2 for example) (Kletter: paragraphs [0030] and [0036]) similar to that of Jaeger.  In addition, Kletter also teaches separating contents of the electronic document into individual layers based on 

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Jaeger’s method of adjusting text and image content to include the separation of the content into different layers based on content type, as taught by Kletter.  One would have been motivated to make such a combination in order to provide users with the ability to access individual objects and the flexibility to edit and reposition each object separately (Kletter: paragraphs [0002] and [0006]). 


Referring to claim 2, Jaeger, as modified, teaches the method of claim 1, wherein the programming instructions are further operable to collect data regarding the contents of the electronic document, the data including the types of the contents and positional data of the contents (determine the content’s position and type) (Jaeger: paragraphs [0066]-[0067], [0070], [0072]).


Referring to claim 3, Jaeger, as modified, teaches the method of claim 2, wherein the programming instructions are further operable to determine a position of each of the contents within the electronic document based on the positional data of the contents (determining the positions of the content) (Jaeger: paragraphs [0066]-[0067]). 

	the electronic document is opened on a device (for example, the electronic document shown in Figure 4 is opened on a computer system) (Jaeger: paragraphs [0014] and [0018]);
	the device is a touch screen enabled device (Jaeger: paragraphs [0014] and [0111]);
	the manipulation occurs by way of a gesture on the touch-screen enabled device (user input of gestures on the touch-screen device) (Jaeger: paragraphs [0012] and [0018]); and
	the data is collected from metadata of the contents and electronic document (determine data about the content based on metadata such as content type and position) (Jaeger: paragraphs [0066]-[0067], [0070], [0072]).


Referring to claim 5, Jaeger, as modified, teaches the method of claim 4, wherein the contents comprise one or more of text content, image content, audio content, video content, and animation content (as shown in Figure 4 for example, the content can be text, image, etc.) (Jaeger: paragraph [0018]). 


Referring to claim 6, Jaeger, as modified, teaches the method of claim 5, wherein the programming instructions are further operable to detect the manipulation, and the detecting the manipulation comprises receiving a notification via an application programming interface 


	Referring to claim 7, Jaeger, as modified, teaches the method of claim 6, wherein the programming instructions are further operable to determine whether the readability of the text content is impaired as a result of the adjustment of the text content (for example,  determining that wrapping the text around the image caused the readability of the words “text object” to be obstructed) (Jaeger: paragraphs 0022]-0027] and further shown in Figures 12-15). 


	Referring to claim 8, Jaeger, as modified, teaches the method of claim 7, wherein:
	the determining whether the readability of the text content is impaired comprises comparing one or more aspects of the text content to a predetermined threshold (determine whether the text would fit within the space between the edge of the screen and the border distance line) (Jaeger: paragraphs: [0022]-[0027] and further shown in Figures 12-15); and
	the programming instructions are further operable to save the electronic document such that the manipulation of the first piece of content, the adjustment of the text content, and the further adjustment of the text content are incorporated into the saved electronic document (a save command allows the user to save the edits made on the document) (Jaeger: paragraphs [0072] and [0078]). 
. 


Claims 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Jaeger U.S. Publication 2010/0251189, and further in view of Kano et al. U.S. Publication 2009/0031248 (hereinafter “Kano”).

Referring to claim 18, Jaeger teaches a system comprising:
a CPU, a computer readable memory and a computer readable storage medium (Jaeger: paragraphs [0014]-[0015] and Figure 1);
program instructions to collect data regarding contents on a touch screen enabled device, wherein the data includes types of the contents and positional data of the contents (determine the content’s position and type) (Jaeger: paragraphs [0066]-[0067], [0070], [0072]);
program instructions to determine a position of each of the contents based on positional data of the contents (determining the positions of the content) (Jaeger: paragraphs [0066]-[0067]);
program instructions to detect a manipulation of a first content by way of a gesture on the touch screen enabled device (the device determines that a gesture manipulation, such as a 
program instructions to adjust a second content when the manipulation of the first content has created an overlap with a second piece of displayed content (for example, when an image is placed to overlap text as shown in Figure 4, the text is wrapped around the image, as shown in Figure 6) (Jaeger: paragraphs [0018]); and 
program instructions to further adjust the second content when a readability or viewability of the second content is obstructed (when a margin causes readability of the text to be obstructed, as shown in Figure 12 for example, the text is rewrapped as shown in Figure 15) (Jaeger: paragraphs [0023]-0024], [0028]-[0029] and further shown in Figures 18-21), the further adjusting being based on refraining from generating a margin of the second content such that the readability or viewability of the second content is not obstructed by the first content (text is rewrapped to eliminate the margin causing the obstruction, as shown in Figures 12-15 for example) (Jaeger: paragraphs [0023]-0024], [0028]-[0029] and further shown in Figures 18-21),
wherein the program instructions are stored on the computer readable storage medium for execution by the CPU via the computer readable memory medium (Jaeger: paragraphs [0014]-[0015] and Figure 1).

Kano teaches a system that adjusts a second content when manipulation of a first content has created an overlap with the second content (when user manipulation of W1 creates an overlap with W2, W2 is moved so as not be obstructed by W1) (Kano: paragraphs 

Jaeger teaches all of the claimed system features except for the use of windows to display content.  Jaeger teaches displaying content objects instead.  Kano teaches, in a system, the use of windows to display content.   Displaying content in windows is well-known to one of ordinary skill in the computer arts (Kano: paragraphs [0002]-[0003]).  Because both Jaeger and Kano teach the display of content, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute one of display for another to achieve the predictable results of displaying content in windows. 


Referring to claim 19, Jaeger, as modified, teaches the system of claim 18, wherein each of the one or more windows are an area of a display of the touch screen enabled device that comprises a visual area framed by a window decoration or border containing a portion of a graphical user interface of one or more applications (W1 and W2 are application windows) (Kano: paragraph [0038] and further shown in Figure 7) (Kano: paragraphs [0037]-[0038]).


Referring to claim 20, Jaeger, as modified, teaches the system of claim 18, further comprising:
program instructions to determine the readability or viewability of the piece of content displayed in the second window is impaired as a result of the adjusting the second window (for example,  determining that wrapping the text around the image caused the readability of the words “text object” to be obstructed) (Jaeger: paragraphs 0022]-0027] and further shown in Figures 12-15). 




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TING ZHOU LEE whose telephone number is (571)272-4058.  The examiner can normally be reached on Monday 9am-1pm, Tuesday 9am-1pm, Thursday 9am-1pm and Friday 9am-1pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kieu Vu can be reached on (571) 272-4057.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



TING LEE
Primary Examiner
Art Unit 2173

/TING Z LEE/Primary Examiner, Art Unit 2173